UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2435



MUTI DENAN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-552-333)


Submitted:    May 25, 2005                 Decided:    June 21, 2005


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General,
Linda S. Wendtland, Assistant Director, Shelley R. Goad, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Muti Denan and her husband Endranto, natives and citizens

of Indonesia, petition for review of an order of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

order       denying   their    applications     for   asylum,   withholding   of

removal, and protection under the Convention Against Torture.*

               To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed the evidence of record and

conclude that petitioners fail to show that the evidence compels a

contrary result. Accordingly, we cannot grant the relief that they

seek.

               Additionally, we uphold the immigration judge’s denial of

petitioners’ request for withholding of removal.                    “Because the

burden of proof for withholding of removal is higher than for

asylum--even though the facts that must be proved are the same--an

applicant who is ineligible for asylum is necessarily ineligible

for   withholding       of    removal   under   [8    U.S.C.]   §   1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                   Because



        *
      Denan is the lead petitioner in the instant case, as Endranto
is basing his eligibility for relief on Denan’s alleged
persecution.   Endranto is therefore a derivative beneficiary of
Denan’s asylum application. 8 C.F.R. § 1208.21 (2004).

                                        - 2 -
petitioners fail to show that they are eligible for asylum, they

cannot meet the higher standard for withholding of removal.

          We also find that petitioners fail to meet the standard

for relief under the Convention Against Torture.               To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).            We find

that petitioners fail to make the requisite showing.

          Accordingly,    we   deny    the    petition   for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -